Title: To Thomas Jefferson from Craven Peyton, 10 September 1821
From: Peyton, Craven
To: Jefferson, Thomas


D. Sir.
Monteagle
Sept. 10th 1821.
On the othar side is a statement of Our accompts leaveng a ballance of Six Hundred & Seven Dollars 86Cts exclusive of the Corn accompt which I hope you will send correct shoud there be any mistake please make the correction. Your Draft On Thomas E. Randolph at sight will answar as I presume he will Draft On B. Peyton for the amt. who I no will, with pleasure pay eathar. Yours or his Ordar for that or any othar amount you might think propar to draw for.With great Respect & EsteemC. PeytonThomas Jefferson esq. To C. Peyton1817.Feby 7To loan$1500To 4044 Fodder at 6/ 40–50cts1540.50ctsInterest to Octr. 24. 1820.3.Y 261 D334.361874.86Cr1818.Dec. 10By 1283 Peck at $84—$109.51820Apl 15.By a saw5Octr 26By B. Peyton500614.5Cts1260.811821.Mch 10.Int. from Octr 24 to this date4. M 12. D26–851287.66By Ordar On B. Peyton this day700587.661821.Sept. 10Int from Mch 107. M20.20$607.86T. J. Randolph esq. To C. Peyton1820 Jany 7.To 28. B. Corn at 5$$140.By Sundry Credits76.3363.67